Citation Nr: 0308738	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  98-15 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for brain tumor on a direct 
basis, and secondary to service-connected labyrinth disease 
of the ear manifested by positional vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1951 
to December 1955 and from February 1956 to February 1978.

The appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) in Albuquerque, New Mexico.  

In the course of appeal the case was remanded by the Board 
further development in March and November 2000.  Thereafter, 
in June 2002 the Board requested further development, 
pursuant to 38 C.F.R. § 19.9 (2002)


REMAND

As noted, in June 2002, the Board ordered further development 
in this case without remanding the matter to the RO.  That 
development was ordered pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to 
be invalid by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  Hence, this case must 
be remanded for RO review of the evidence initially developed 
by the Board.  

Therefore, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
have been completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), as well as 
the implementing regulations, are fully 
complied with and satisfied.  This 
includes notifying the veteran in writing 
of what evidence, if any, will be 
obtained by him and what evidence, if 
any, will be retrieved by VA.  See 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  By the same letter, the RO should 
also advise the veteran of the evidence 
needed to substantiate his claim of 
entitlement to service connection for a 
brain tumor, to include competent 
evidence that he currently suffers from a 
brain tumor or residuals thereof due to 
his military service or due to a service 
connected disorder.  He should also be 
instructed of his right to submit any 
additional argument and/or evidence in 
support of such claim.  That evidence may 
be of a lay or medical variety, including 
but not limited to records or opinions 
from medical professionals denoting the 
current existence of a brain tumor that 
is related to service.

3.  Thereafter, the RO should 
readjudicate the claim.  If the claim 
remains denied, a supplemental statement 
of the case must be issued, and an 
appropriate period of time to respond 
provided.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to ensure due process and to comply with the May 2003 order 
of the Federal Circuit Court of Appeals.  The law requires 
full compliance with all orders in this remand.  


Stegall v. West, 11 Vet. App. 268 (1998).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




